          Case 1:19-cv-01084-GSA Document 16 Filed 05/27/20 Page 1 of 1

 1

 2                                     UNITED STATES DISTRICT COURT

 3                                EASTERN DISTRICT OF CALIFORNIA

 4

 5       JOY LYNN HARRIS,                                No. 1:19-cv-01084-GSA
 6                        Plaintiff,
 7             v.                                        ORDER DIRECTING PLAINTIFF
                                                         TO FILE RESPONSIVE BRIEF
 8       ANDREW SAUL, Commissioner of Social
         Security,
 9

10                        Defendant.
11

12            On April 13, 2020, Plaintiff Joy Lunn Harris filed an opening brief in support of her

13   appeal of Defendant’s denial of her application for social security disability Doc. 15. Pursuant to

14   paragraph 7 of the scheduling order in this case (Doc. 5-1), Defendant was to have served his

15   responsive brief within thirty (30) days thereafter. Although more than thirty days have passed

16   since Plaintiff filed the opening brief, Defendant has not filed a response.

17            Accordingly, it is hereby ORDERED that no later than ten days from the date of this

18   order, Defendant that file his responsive brief with the Court and serve that brief on Plaintiff.

19
     IT IS SO ORDERED.
20
21         Dated:   May 27, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22
     .
23

24

25

26
27

28
                                                        1
